Citation Nr: 1744771	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition on the back. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for benign prostate hypertrophy; prostate adenoma, claimed as prostate condition. 

4.  Entitlement to service connection for a bilateral eye condition. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to February 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that in the September 2009 rating decision, the RO denied service connection for PTSD and separately denied service connection for an anxiety disorder not otherwise specified.  The Veteran directly appealed both issues to the Board in his substantive appeal submitted in April 2011.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claims for PTSD and for an anxiety disorder not otherwise specified as a claim for an acquired psychiatric disorder, to include PTSD and an anxiety disorder not otherwise specified.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

The issues of entitlement to service connection for a bilateral eye condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has a skin condition on his back.

2.  The competent medical evidence does not demonstrate that the prostate condition is attributable to the Veteran's active service or any incident of service.

3.  The competent medical evidence does not demonstrate that the Veteran's hypertension is attributable to the Veteran's active service or any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition on the back have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.159, 3.303 (2016). 

2.  The criteria for service connection for a prostate condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. § 3.303 (2016). 

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board is cognizant that the Veteran's service treatment records (STRs) from his period of active duty have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

In this case, the RO notified the Veteran in a November 2008 letter that he was requested to provide dates and locations of treatment during service, as well as statements from persons he knew in service who might have information about his claimed disabilities.  While the Veteran responded with several subsequent lay statements, these statements do not contain the type of specific information upon which VA could base a further search for service treatment records.  The Board will thus proceed with the record as currently constituted.  

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Skin Condition on the Back

The Veteran contends generally that he has a skin condition on his back for which is he entitled to service connection.  Without fully addressing the merits of this assertion, the Board finds that the evidence of record does not support that the Veteran has a diagnosable skin condition on his back and that therefore his service connection claim must be denied.  

In a September 2006 outpatient note, the Veteran reported having "stains" on his back as told to him by his spouse.  Thereafter, on a February 2009 outpatient note the Veteran was evaluated as having multiple café color spots on skin and pruritus on his legs with evidence of scratching.  However, on neither of these occasions was the Veteran diagnosed with any skin condition, and his skin was evaluated as being normal on every outpatient note present in the claims file, dating from February 2001 to September 2014.  

There is no additional evidence in the claims file to support the Veteran's assertion that he has a skin condition on his back for which he is entitled to service connection.  The Veteran has presented no testimony or correspondence to explain why he contends that he has a skin condition on his back and why he believes the skin condition is attributable to his service.  The Board acknowledges that the Veteran has not been afforded a VA examination in support of this claim, but there is simply no evidence in the claims file to trigger VA's duty to do so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA's duty to provide an examination only triggered if the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event.).  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has a skin condition on his back and that therefore the Veteran's claim of entitlement to service connection for a skin condition on the back must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  There is no medical evidence of a skin condition on the back for VA purposes during any period under appeal.



Prostate Condition

The Veteran seeks service connection for a prostate condition, characterized variously by the RO as benign prostate hypertrophy and/or prostate adenoma.  As a preliminary matter, the Board notes that it will refer to this issue as a claim of service connection for a prostate condition.  That being said, the Board finds that the preponderance of the evidence is against a determination that the Veteran's prostate condition is due to service. 

As stated previously, there exist no service medical records documenting any of the Veteran's treatment during his over six years of service.  However, although the Board acknowledges that VA has a heightened duty to assist the Veteran in establishing support for his claim in light of the missing service medical records, it must be noted that the Veteran has not submitted any additional evidence or testimony in support of his claim of service connection for a prostate condition.  Indeed, in a June 2010 correspondence he stated that he was "not interested in claiming anything" with regards to his prostate condition.  See translation of June 20, 2010 statement by Academy of Languages, June 23, 2017.  The Board would point out that prostate disorders are internal medical disorders not readily identified and diagnosed without specific medical testing, for which the Veteran has not been shown to possess the training or expertise to perform.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Without any evidence whatsoever to support that the Veteran incurred a prostate condition while in service, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  

Post-service medical records confirm that the Veteran has been diagnosed with and treated for benign prostate hypertrophy and prostate adenoma as early as February 2001, which is the first date of the available VA treatment records.  An August 2002 outpatient note states that the Veteran was being treated for his prostate condition by a private urologist, and that a prostatic biopsy was negative for malignancy.  Subsequent VA medical records dating through to September 2014 indicate that the prostate condition has been well managed with medication and did not result in any obstruction.  

The Veteran has not been afforded an examination in connection with his prostate condition service connection claim, but VA does not have a duty to provide an examination in every case.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The duty to provide an examination arises only where there is an indication that a disability may be associated with the Veteran's service.  McLendon, 20 Vet. App.at 81.  Here, there is clear evidence in the file that the Veteran has had a prostate condition for many years, but there is nothing to support the Veteran's contention that the prostate condition is related to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his prostate condition.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for a prostate condition is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a prostate condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran seeks service connection for hypertension.  Upon review of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's hypertension is due to service. 

Again, there exist no service medical records documenting any of the Veteran's treatment during his over six years of service, and the Veteran has not submitted any additional evidence or testimony in support of his claim of service connection for hypertension.  As discussed, in a June 2010 correspondence the Veteran stated that he was "not interested in claiming anything" with regards to his hypertension condition.  See translation of June 20, 2010 statement by Academy of Languages, June 23, 2017.  The Board would point out that hypertension is an internal medical disorder not readily identified and diagnosed without specific medical testing, for which the Veteran has not been shown to possess the training or expertise to perform.  See Woehlaert v. Nicholson, supra.  Without any evidence whatsoever to support that the Veteran incurred hypertension while in service, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  Furthermore, although hypertension is listed as a chronic disorder under 38 C.F.R. § 3.309(a) and is thus eligible for presumptive service connection pursuant to 38 C.F.R. § 3.307(a)(3), there is no evidence that the Veteran manifested hypertension within a year, and therefore service connection on a presumptive basis is also denied.  

Post-service medical records confirm that the Veteran has been diagnosed with and treated for hypertension as early as September 2006 as reflected in a VA outpatient note.  Subsequent VA medical records dating through to September 2014 indicate that the hypertension has been well managed with medication.  

The Veteran has not been afforded an examination in connection with his hypertension service connection claim, but once again VA does not have a duty to provide one here as there is no indication that hypertension may be associated with the Veteran's service.  McLendon, 20 Vet. App.at 81.  There is clear evidence in the file that the Veteran has had hypertension for over 10 years, but there is nothing to support that the hypertension, which first manifested nearly 50 years after his discharge, is attributable to service.  Accordingly, there is no duty to provide the Veteran with an examination to evaluate the etiology of his hypertension.  Without any evidence in support of the Veteran's claim, the Board finds that service connection is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for hypertension is denied in total. 

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin condition on the back is denied. 

Service connection for a prostate condition is denied. 

Service connection for hypertension is denied.  


REMAND

The Veteran has been afforded two VA examinations in support of his claim of entitlement to service connection for an acquired psychiatric disorder.  During the July 2009 examination, he reported symptoms of anxiety, excessive worrying, and forgetfulness, all of which began eight years prior.  A psychological examination showed deficiencies in attention, orientation, thought process, and thought content.  The Veteran endorsed experiencing challenges with activities of daily living including performing household chores, toileting, engaging in exercise, and traveling and driving.  The examiner also remarked that the Veteran's memory was impaired.  Upon completion of the examination, the examiner set forth diagnoses of dementia and anxiety disorder, not otherwise specified.  The examiner further commented that the cognitive impairment from the dementia overshadowed any other psychiatric symptoms the Veteran exhibited.  However, the examiner did acknowledge that the dementia and anxiety disorder were two separate and distinct entities with no relation to one another.  

As for the denial of a PTSD diagnosis, the examiner acknowledged that the Veteran had experienced trauma in service, but found that the Veteran did not exhibit the following symptomatology: persistent re-experiencing of the traumatic event, persistent avoidance of the stimulus, or persistent hyperarousal.  The examiner also noted that the Veteran did not appear to have been impaired by psychological conditions for many years after service as evidenced by his long career in business until his retirement at the age of 55.  

In a May 2011 correspondence, a Dr. F.F. set forth a diagnosis of PTSD for the Veteran attributable to his service and to wounds he suffered in service.  He noted symptoms of anxiety, insomnia, restlessness, ill humor, bad temper, and frequent nightmares.  In Dr. F.F.'s opinion all of this symptomatology was directly due to the PTSD and distinct from any other mental or cognitive health issues. 

During the more recent January 2015 examination, the Veteran reported symptoms of memory impairments, impaired abstract thinking, and disorientation to time or place.  The examiner did not perform a psychological examination or a full evaluation of whether the Veteran had PTSD. After reviewing the prior July 2009 examination, the examiner opined that it was less likely than not that the Veteran had a mental health disorder that was attributable to service.  In support thereof, the examiner found that the symptoms of the Veteran's dementia were so encompassing that it made it impossible to distinguish whether any of the symptoms were better attributed to other mental health diagnoses, to include PTSD.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2015 examiner did not evaluate whether the Veteran had an acquired psychiatric disorder, to include PTSD, despite the fact that Dr. F.F. had diagnosed the Veteran with PTSD in his May 2011 opinion and in light of the diagnosis of an anxiety disorder, not otherwise specified, by the July 2009 examiner.  Without an opinion from a qualified VA examiner regarding the propriety of the prior diagnoses and the etiology of any diagnosable acquired psychiatric disorder, the Board cannot proceed with its adjudication of the matter.  A remand is therefore necessary to afford the Veteran a new VA examination to evaluate whether he has a diagnosable acquired psychiatric disorder and, if so, whether that condition is related to service.  

With regard to the bilateral eye condition claim, the Veteran has submitted correspondence from fellow servicemembers in support of his assertion that he suffered an eye injury in service and received treatment for the same while still in service.  In a January 2009 statement, a V.A.V. related his account of encountering the Veteran on the battlefield of Chorwon in Korea in 1951, where he found the Veteran complaining of an injury to his left eye following a mortar attack.  According to V.A.V. the Veteran received treatment for his left eye the following day.  Thereafter, after both the Veteran and V.A.V. were discharged in 1957, V.A.V. encountered the Veteran who informed him that he was having complications with his left eye and was seeking medical treatment.  The Veteran told him he visited a Dr. K.O.C. who diagnosed him with a wound in the left eye and prescribed medication which provided some relief.  Similarly, in a February 2009 statement, a A.D.V. recounted his experiences with the Veteran as a student after the Veteran was discharged in 1957.  According to A.D.V., the Veteran told him that he had an appointment with an ophthalmologist to treat complications with his left eye that were the result of an injury he suffered in the Korean War and asked A.D.V. to accompany him so that he would not have to operate a vehicle.  A.D.V. did not witness any treatment but did see the Veteran with his left eye pupil dilated after the visit to the ophthalmologist.  He also reported that the Veteran was told by the ophthalmologist that he had a left eye injury.  

The Veteran has consistently reported that he experienced an injury to his left eye in service and has asserted that this injury caused his current bilateral eye condition.  The submitted lay testimony provides support for his assertions and should be evaluated with the utmost deference, especially in light of the fact that the Veteran's service treatment records are unavailable for review.  See Washington, 19 Vet. App. at 369-70 (VA has a heightened duty to assist the Veteran in developing his claims in those instances where service treatment records are unavailable).  The lay statements of the Veteran's fellow servicemembers, coupled with the Veteran's consistent account of his having suffered an eye injury while in service, satisfies the low evidentiary threshold necessary to trigger VA's duty to provide him with a medical examination in support of his claims.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83 (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the bilateral eye condition issue must be remanded in order to schedule the Veteran for a VA examination to evaluate the nature and etiology of any diagnosed bilateral eye condition.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to evaluate the nature and etiology of any acquired psychiatric disorder and any bilateral eye condition.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

With regard to the acquired psychiatric disorder claim, the examiner must first provide diagnoses for all currently and previously diagnosed psychiatric disorders found.  If a diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the verified stressors are sufficient to produce PTSD; and (2) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  In providing such opinion, the examiner should consider, and discuss as necessary, Dr. F.F.'s May 2011 correspondence and PTSD diagnosis.  

If a PTSD diagnosis is not appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any diagnosed acquired psychiatric disorder other than PTSD is related to the Veteran's military service.  In providing this opinion, the examiner must consider, and discuss as necessary, Dr. F.F.'s May 2011 correspondence and PTSD diagnoses.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

As for the bilateral eye condition, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral eye condition that is related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, lay testimony from the Veteran and his fellow servicemembers regarding the circumstances of his experiencing a left eye injury in service and his treatment thereafter for a left eye condition.  The examiner should also consider medical records from a Dr. J.A.N. dated from March 2008 to May 2008 documenting the Veteran's opthmological treatment.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

The Board notes the anatomical distinctions between the two disorders and recognizes that separate examinations will be necessary in this case.  However, the Board leaves this scheduling to the discretion to the RO and/or the examining medical facility.

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


